I respectfully dissent. I believe that the Supreme Court's pronouncements in Society Natl. Bank v. Wood Cty. Bd. of Revision
(1998), 81 Ohio St.3d 401, 692 N.E.2d 148, should not be applied retrospectively, but rather should be applied prospectively. I would therefore reverse and remand in order for the Board of Tax Appeals to determine whether Toys R Us owns taxable real property in Cuyahoga County or in a taxing district with territory in the county.
As the majority notes, the Supreme Court's recently announced decision in Society Natl. Bank v. Wood Cty. Bd. of Revision,supra, indicates that the complainant bears the burden of demonstrating that it has standing. The court further explained that resolution of this issue must start with whether that party has met the requirements of R.C. 5715.19. The court additionally noted that the "complainant need not own the subject property as long as the complainant owns taxable real property in the county at the time the complaint is filed." Id. at 403,692 N.E.2d at 150. Finally, the court held that following a determination of this initial question, consideration of whether the complainant meets the requirements of R.C. 5715.13 then becomes relevant.
In determining the correct manner of applying these newly enunciated principles, this court must consider the following questions:
Is the decision one of first impression that was not clearly foreshadowed? *Page 661 
Will retrospective application retard the operation of the statute, considering its prior history, purpose, and effect?
Will the retrospective application produce substantial inequitable results or hardship? See Anello v. Hufziger (1988),48 Ohio App.3d 28, 30, 547 N.E.2d 1220, 1221-1222.
Herein, the board of education notes that in Stanjim Co. v.Mahoning Cty. Bd. of Revision (1974), 38 Ohio St.2d 233, 235,67 O.O.2d 296, 298, 313 N.E.2d 14, 16, the Supreme Court stated that "full compliance with R.C. 5715.19 and 5715.13 is necessary before a county board of revision is empowered to act on the merits of a claim."
Nonetheless, subsequent to Stanjim, supra, courts have recognized a conflict between these two statutes. In Middleton v.Cuyahoga Cty. Bd. of Revision (1996), 74 Ohio St.3d 226, 227,658 N.E.2d 267, 268, the Supreme Court stated:
"Since R.C. 5715.19 is a general statute providing who may complain about various actions taken by the auditor, R.C. 5715.13, a special statute which restricts a board of revision's power to reduce property values, controls the filing of complaints seeking decreases in a property's value. R.C. 1.51; see Leach v. Collins (1931), 123 Ohio St. 530, 533, 176 N.E. 77,78." Accord Buckeye Foods v. Cuyahoga Cty. Bd. of Revision
(1997), 78 Ohio St.3d 459, 678 N.E.2d 917 (complaints for decreases in valuation were properly dismissed where the complainant operated under  a fictitious name and was "not the party affected by these complaints").
Similarly, in Palm Beach Mall, Inc. v. Cuyahoga Cty. Bd. ofRevision (1994), 96 Ohio App.3d 549, 553, 645 N.E.2d 767, 770, this court stated:
"As noted supra, R.C. 5715.19 (A)(1) limits those persons who may file a tax complaint and does not grant Richmond, Inc., as ground lessee, the right to file a tax complaint. Since Richmond, Inc., by virtue of being ground lessee, did not possess a cause of action, the board properly dismissed its tax complaint for the year 1990.
"`R.C. 5715.13, however, states in relevant part as follows:
"The county board of revision shall not decrease any valuation complained of unless the party affected thereby or his agent
makes and files with the board a written application therefor * * *.' (Emphasis added.)
"Construing R.C. 5715.13 and 5715.19 (A)(1), supra, in parimateria, therefore, leads to the conclusion that either an owner
or an agent of the owner may file a tax complaint." (Emphasissic.)
Accordingly, I believe that the Supreme Court determination inSociety Natl. Bank v. Wood Cty. Bd. of Revision, supra, that R.C. 5715.19 contains the *Page 662 
threshold standing requirement for invoking the jurisdiction of the Board of Tax Appeals, was not clearly foreshadowed. Rather, I believe that there was a tendency in the recent case law to recognize a conflict between R.C. 5715.19 and 5715.13 and therefore to allow standing issues to be considered in relation to whether the appellant was a "party affected" within the meaning of R.C. 5715.13, the more specific statute.
In light of this precedent, moreover, I believe that retrospective application of the newly enunciated principles would retard what has heretofore been known as the correct operation of R.C. 5715.13 and 5715.19.
As to the final question of whether retrospective application of these principles would produce substantial inequitable results or hardship, it must be emphasized that the proceedings in this matter focused entirely upon whether Toys R Us met the requirements of R.C. 5715.13. Because the clear tendency in the law was to focus upon R.C. 5715.13, the more specific statute, the administrative tribunal required no evidence as to whether Toys R Us met the requirements of R.C. 5715.19.1 Because the pronouncements in Society Natl. Bank, supra, could not be foretold, the administrative tribunal required no evidence as to whether Toys R Us owned any taxable real property in the county or taxing district.
Significantly, the administrative forms did not request any information as to this issue, and the forms promulgated by the Board of Tax Appeals "represent a lawful interpretation of the minimal data requirements of R.C. 5715.19 and 5715.13." Stanjim,supra; see, also, Cleveland Elec. Illum. Co. v. Lake Cty. Bd. ofRevision (1998), 80 Ohio St.3d 591, 687 N.E.2d 723.
For these reasons, I believe that retrospective application of the Supreme Court's decision in Society Natl. Bank v. Wood Cty.Bd. of Revision, supra, at this juncture would result in unfairness to Toys R Us, especially in light of the fact that the board of revision has determined that the assessed market value of the building should be reduced by $474,600, with a corresponding $166,110 decrease in the assessed taxable value. I would therefore reverse and remand this matter for consideration of whether Toys R Us is entitled to file a complaint pursuant to R.C. 5715.19, as that statute has been interpreted in SocietyNatl. Bank v. Wood Cty. Bd. of Revision, supra.
1 This is a key distinction between this matter and SocietyNatl. Bank, supra, as the administrative tribunal in Society took evidence relative to both statutes, and the administrative tribunal in this instance focused entirely upon R.C. 3715.13. *Page 663